i          i      i                                                                     i     i       i




                                  MEMORANDUM OPINION

                                          No. 04-09-00686-CV

                                          Adalberto LUNA Sr,
                                               Appellant

                                                      v.

                                        Esther P. GALLARDO,
                                                Appellee

                      From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2007-CVQ-000782-D3
                          Honorable Elma T. Salinas Ender, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 27, 2010

DISMISSED

           When appellant Adalberto Luna Sr. filed this appeal, he was required to pay a $175.00 filing

fee. See TEX . GOV ’T CODE ANN . §§ 51.207(b)(1), 51.941(a) (Vernon 2005); id. §§ 51.208, 51.0051

(Vernon Supp. 2009); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES

IN   THE   SUPREME COURT     AND THE    COURTS   OF   APPEALS   AND   BEFORE   THE   JUDICIAL PANEL   ON


MULTIDISTRICT LITIGATION (Misc. Docket No. 07-9138, Aug. 28, 2007) § B.1.(a). Appellant did
                                                                                        04-09-00686-CV



not pay the required filing fee. Accordingly, the clerk of this court notified appellant by letter on

October 23, 2009, that his notice of appeal was conditionally filed and the filing fee was due no later

than November 16, 2009. On December 15, 2009, when the fee remained unpaid, this court ordered

that appellant must, not later than December 28, 2009, either (1) pay the applicable filing fee or

(2) provide written proof to this court that he/she is indigent or otherwise excused by statute or the

Texas Rules of Appellate Procedure from paying the fee. See TEX . R. APP . P. 5 (“A party who is not

excused by statute or these rules from paying costs must pay – at the time an item is presented for

filing – whatever fees are required by statute or Supreme Court order. The appellate court may

enforce this rule by any order that is just.”). The court advised appellant that if he failed to respond

satisfactorily within the time ordered, the appeal would be dismissed. See TEX . R. APP . P. 42.3.

       The filing fee has not been paid, and appellant has not otherwise responded to our December

14, 2009 order. We therefore order this appeal dismissed for want of prosecution. We further

order appellant to bear all costs of this appeal.



                                                          PER CURIAM




                                                    -2-